SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 28, 2014 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) California 0-22750 33-02224120 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 3777 Willow Glen Drive El Cajon, California 92019-4601 (Address of principal executive office) Issuer's telephone number:(619) 383-6600 Section 8Other Events Item 8.01Other Events On May 28, 2014, Royale Energy, Inc., issued the attached press release regarding entry into a contract with Kuukpik Drill for a drilling rig for the full 2014-2015 season to drill two wells on Royale’s block on the North Slope in Alaska. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits Exhibit 99.1Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYALE ENERGY, INC. Date:May 28, 2014 /s/ Stephen M. Hosmer Stephen M. Hosmer, Co-President, Co-Chief Executive Officer and Chief Financial Officer
